UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 Item1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 6 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 22 Additional Information 23 Trustee and Officer Information 26 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, While I am certainly happy with the absolute return of our Fund, I am sure to get questions about its relative performance which I will address later in this letter. It is important to review the economic and business environment first to provide context for the Fund results. The Economy We got through the first economic hurdle (the fiscal cliff) by the skin of our teeth, and not without a bit of creative maneuvering by Washington. No one really got what they wanted. The Republicans ended up agreeing to higher taxes, and the Democrats agreed to kick the can down the road regarding sequestration rather than actually having to bite the bullet on entitlement reform. Republicans also used some creative maneuvers to get us (kind of) over the second economic hurdle (the debt ceiling) by stating that while they would not agree to raise the debt ceiling beyond $16 trillion, they would simply suspend the debt ceiling limit until mid-May. This is an interesting approach, especially because it contains a wrinkle. If members of Congress do not do their job to produce a budget, they will not be paid. This wrinkle may not provide much of an economic boost, but it has populist support. Why do I bring up the debt ceiling and federal budget when I am supposed to be talking about the economy? Because, no matter how the saga plays out, decisions made on the budget and the debt ceiling have direct impact on how well or how poorly the economy will perform. Restrictive…The only solutions to the problems of balancing the federal budget, and coming to grips with the debt ceiling are likely to be restrictive to economic activity. They are opposite to the Keynesian principals for spurring economic growth (cut taxes and increase government spending), which provide more resources through increased spending and more dollars in taxpayer pockets. In our opinion, U.S. policies to cut spending – either as a result of sequestration or negotiated cuts to prevent those prescribed – or to raise taxes will reduce funds available for economic activity and will restrict economic growth. While the opposing sides would like you to believe that the U.S. must focus on one side of the federal income statement or the other, we believe resolving the problem will require us to both raise revenues and reduce spending. Inherently, these are restrictive. All of this is a rather lengthy way of saying that we aren’t looking for much in the way of economic growth in calendar year 2013. We believe that the economy will grow between 1 and 1.5% – assuming nothing more restrictive comes out of the ongoing games of cat and mouse with both the budget and the debt ceiling. Unfortunately, we believe the economy’s growth will remain sub – par for the foreseeable future. We expect job growth to be anemic, and employment is not likely to rise to full levels. Market Overview Stock market valuations are driven by earnings and by the market multiple – the amount of money investors are willing to pay for each dollar of earnings. While earnings reality for 2012 seems to have been significantly lower than earnings expectations, investors were willing to pay more for those earnings. This is simply because the other available options, bonds and cash, were so significantly unattractive on a relative basis. As a result, we saw the market multiple expand from approximately 2 11 times expected earnings at the beginning of the year to a little more than 12 1/2 times expected earnings by year end.1 This situation allowed equity investors to realize more return on their investments in 2012 than might be expected by actual earnings results. Oddly enough, uncertainty about the fiscal cliff may have boosted equity returns because companies accelerated dividend payments intended for 2013 into 2012 to ensure shareholders would not face the higher tax rate threatened by the cliff. Personal dividend income spiked more than 40% in December 2012.2 During the first half of 2012, mid-cap stocks, as represented by the S&P MidCap 400 Index, lagged all but the Dow Jones Industrial Average; but they ended the year on a strong note. The S&P MidCap 400 ended the year up 17.88% and the Russell Midcap Value Index ended the year up 18.51%. The closest competing domestic equity index was the NASDAQ Composite, which was up 17.45%. These easily bested large - and small-cap stocks as represented by the S&P 500 and the Russell 2000, which were up 16.00% and 16.35%, respectively. The Dow Jones Industrial Average ended up a paltry 10.24% by comparison. Sectors that led the performance within the S&P MidCap 400 were healthcare (up 26.77%) followed by consumer discretionary (up 22.77%), basic materials (up 22.34%) and industrials (up 21.88%). Financials had a relatively strong year ending nearly on par with the Index (up 17.75%). Energy, with essentially flat results (down 0.01%) was the significant underperformer. Fund Performance The Stewart Capital Mid Cap Fund returned 16.08% for the year ended December 31, 2012, underperforming its benchmarks the S&P MidCap 400 Index (up 17.88%) and the Russell Midcap Value Index (up 18.51%). Although we began the year with strong performance, the Fund fell behind our benchmark early and was never able to make up lost ground. Contributions to the Fund’s underperformance were our significant underweighting in financials in comparison to each benchmark, our energy sector holdings and our modest underweight to industrials. From our perspective, it makes very little sense to allocate a large percentage of investment dollars to financials. It is an industry that can grow only if assets grow. Costs are out of its control, and margins are now and will continue to be under pressure. We do not expect appreciable change in our investment in the sector until we can find companies that we believe to be selling significantly below their intrinsic value. We reduced our energy exposure significantly because we believe shorter-term risks outweigh longer-term opportunities. Our current exposure is near market weight, and the names we own detracted from portfolio performance during the year. We kind of got a double whammy with our Industrials exposure. We had a modest underweight to the sector relative to the benchmarks and our picks, while performing well, did not do nearly as well as the names within the benchmarks. I want to be clear that, although we make the expected comparison of our portfolio performance to benchmark results, benchmark sector allocations are not important criteria for our portfolio selections. We prefer to spend our time and energy seeking good quality companies that we believe will add to shareholders’ wealth through higher share prices and through payments to shareholders via dividends or share buybacks. 3 During the first half of 2012, activity in the Fund was modest. We trimmed three names that had run up in price. By comparison, our activity was positively frenzied in the second half of the year. Two other companies joined the ranks of former holdings during the second half of the year – Enerplus Resources (now Enerplus Corporation) and Carbo Ceramics, Inc. Our decision to exit Enerplus rose from our concern about its relatively high cost exposure to non-traditional hydrocarbons and from our belief the recent conversion to corporate status would prevent the company form raising needed development funds without diluting shareholders. We had less concern about company quality for Carbo Ceramics. Rather, we were troubled by rising competition from Chinese manufacturers of ceramic proppants and from producers of less expensive sand. We think this rising competition is particularly important with respect to domestic shale plays as these are impacted by hydrocarbon pricing. Natural gas is suffering from both oversupply and dearth of transmission capability, especially within the Bakken and Marcellus shale plays. We welcomed three new investment partners to our portfolio during the second half of the year – Whiting Petroleum, GameStop Corp. and J2Global. (We refer to our holdings as partners because we view ourselves as business owners and look at all new positions as the beginnings of a long-term relationship.) Whiting is an exploration and production company whose geographic energy plays are located in the Rocky Mountains (Bakken and Niobrara), the Permian Basin, Mid-Continent (Oklahoma, Arkansas and Kansas), Michigan and the Gulf Coast (Texas, Louisiana and Mississippi). Whiting is one of only two exploration and production companies to have a state-of-the-art rock analysis lab in Denver, Colorado and was one of the first entrants into the Bakken shale play. In a business that is tied to commodity pricing (which is out of their control) cost is a determining factor for success. We believe Whiting’s longer experience with Bakken shale contributes to lower acquisition costs. GameStop’s stock had suffered from what I will term Blockbuster Syndrome (referring to the late, great video retailer). The company’s revenues are derived from the sale of videogames and videogame equipment. Some believe that they are not in control of their destiny because they are dependent on software developers and gaming manufacturers for products. More importantly, some believe that the growth of online gaming will cause a decline in business. However, we disagree. Further, we believe management is doing all of the right things. For instance, when they cannot invest the cash generated by the business in an efficient manner, they have returned it to shareholders. We like management that treats shareholders well, and believe that GameStop, with its clean balance sheet and excellent cash generating experience is likely to continue to treat shareholders as valued business partners. J2Global was founded in 1995 with the goal of unifying communications so that phone messages and faxes could be accessed worldwide via email. The company moved its business from a hardware-based solution to cloud-based software as a service (SaaS). The company has a history of making smart acquisitions, and we expect this practice to continue. J2 has a clean balance sheet. Because the company’s revenue model is largely subscription-based, we think there is protection against obsolescence. During the fourth quarter, we also added to our initial positions for Whiting and J2. 4 We trimmed a number of holdings, reducing our positions in Sketchers U.S.A., Inc., J. M. Smucker Co., C. R. Bard, Inc., Perrigo Company, and ONEOK, Inc. during the second half of the year. In each of these cases, the price of the holding had run up to a level at which we thought it prudent to reduce the portfolio weighting. Strategy Overview Our strategy does not change. Our aim continues to be to find good companies at attractive prices with whom we expect to partner for a long period of time. We are not inclined to make tactical short-term decisions to try to capture seasonal changes. Instead, we seek to employ the methods that we believe are most likely to produce long-term success. We also believe in assessing potential opportunity in the context of potential risk. We will continue to look for investments that we believe are overlooked and/or misunderstood because we think the risks to investing in those types of companies are likely to be rewarded. As we evaluate potential risk and potential reward of any investment, business value will remain our sole focus. Thank you for your continued confidence. As always, we will strive to meet your investment needs, and I welcome any questions you might have. You may reach me at 877.420.4440 or at stewartcap@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds December 2012 The views and opinions in this report were current as of December 31, 2012. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. 1 Source:blog.yardeni.com based on S&P 500 2012 expectations 2 Source:blog.yardeni.com 5 Stewart Capital Mid Cap Fund Growth of a $10,000 Investment Average Annual Total Returns For The Period Ended December 31, 2012 One Year Three Year Five Year Since Inception* Stewart Capital Mid Cap Fund** 16.08% 13.82% 7.13% 6.16% S&P Midcap 400® Index 17.88% 13.62% 5.15% 5.61% Russell Midcap® Value Index 18.51% 13.39% 3.79% 2.90% * The Stewart Capital Mid Cap Fund commenced investment operations at the close of business December 29, 2006 (the Fund’s inception date). ** The average annual total returns do not reflect the maximum load of 4.25% due to its discontinuation as of April 1, 2012. The line graph shown above for the Fund assumes an initial investment of $9,575 ($10,000 less the maximum load of 4.25%) made after the close of business on 12/29/06 (the Fund’s inception date). Returns shown include the reinvestment of all dividends and distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, please call (toll-free) 877.420.4440. As of the effective date of the most recent prospectus, the gross expense ratio was 1.96%. The S&P Midcap 400® Index is an unmanaged index of 400 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is heavily weighted toward stocks with medium sized market capitalizations and represents approximately seven percent of the total market value of all domestic common stocks. It is not possible to invest directly in an index. The Russell Midcap® Value Index is an unmanaged index that measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are members of the Russell 1000® Value Index. It is not possible to invest directly in an index. Average annual total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The performance returns for the Fund reflect an expense limitation agreement in effect. Without such a limitation, the returns would be reduced. 6 Expense Example For the six months ended December 31, 2012 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur ongoing costs which typically consist of management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 7/1/12 Ending account value 12/31/12 Expenses paid during period 7/1/12-12/31/121 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.50%), multiplied by the average account value over the period, and multiplied by 184/366 (to reflect the one-half year period). 7 Stewart Capital Mid Cap Fund Schedule of Investments December 31, 2012 COMMON STOCKS 90.4% Shares Value Banks 1.7% Northwest Bancshares, Inc. $ Capital Goods 16.1% Babcock & Wilcox Co. Cummins, Inc. EMCOR Group, Inc. McDermott International, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 5.8% Polaris Industries, Inc. Skechers U.S.A., Inc. - Cl. A * Consumer Services 3.3% Matthews International Corp. - Cl. A Diversified Financials 2.5% Federated Investors, Inc. – Cl. B Energy 3.0% Whiting Petroleum Corp. * Food, Beverage & Tobacco 2.4% J.M. Smucker Co. (The) Health Care Equipment & Services 5.1% C.R. Bard, Inc. Varian Medical Systems, Inc. * Materials 11.6% CF Industries Holdings, Inc. FMC Corp. See Notes to Financial Statements. 8 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 11.6% (Continued) Southern Copper Corp. $ Media 3.2% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 2.3% Perrigo Co. Retailing 4.2% GameStop Corp. – Cl. A Semiconductors & Semiconductor Equipment 2.6% Skyworks Solutions, Inc. * Software & Services 5.0% j2 Global, Inc. Micros Systems, Inc. * Technology Hardware & Equipment 11.7% Flextronics International Ltd. * Itron, Inc. * Western Digital Corp. Transportation 4.6% Kirby Corp. * Utilities 5.3% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $27,162,490) See Notes to Financial Statements. 9 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 3.8% Shares Value Materials 3.8% Terra Nitrogen Co., LP $ Total Limited Partnership Interest (Cost $748,084) PREFERRED STOCK 1.8% Materials 1.8% Thompson Creek Metals Co., Inc. (6.50%) Total Preferred Stock (Cost $600,438) SHORT TERM INVESTMENT 5.1% Federated Prime Obligations Fund, 0.10% ** Total Short Term Investment (Cost $1,976,888) Total Investments 101.1% (Cost $30,487,900) Liabilities less Other Assets (1.1)% ) Net Assets 100.0% $ * Non-income producing ** Represents 7-day effective yield as of December 31, 2012. See Notes to Financial Statements. 10 Schedule of Investments (continued) Sector Breakdown December 31, 2012 (based on total investments) See Notes to Financial Statements. 11 Statement of Assets and Liabilities 12/31/12 Assets: Investments at value (cost $30,487,900) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for investments purchased Payable for fund shares redeemed Accrued audit fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income 24 Accumulated net realized losses ) Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value, offering and redemption price per share ($38,819,222 divided by 2,999,501 shares outstanding, no par value, unlimited shares authorized) $ See Notes to Financial Statements. 12 Statement of Operations Year ended 12/31/12 Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Administration and accounting fees (See Note 5) Shareholder servicing fees Professional fees Federal and state registration fees Trustees’ fees and expenses CCO fees Custody fees Insurance expense Reports to shareholders Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ Net of $6,267 in foreign withholding taxes See Notes to Financial Statements. 13 Statements of Changes in Net Assets Year ended 12/31/12 Year ended 12/31/11 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions Paid From: Net Investment Income ) — Net Realized Gains ) ) Total distributions ) ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of year End of year (including undistributed net investment income of $24 and $0, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to Financial Statements. 14 Financial Highlights For a Fund share outstanding throughout each year Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/08 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments 1.78 ) 2.55 2.86 ) Total from investment operations 1.85 ) 2.57 2.91 ) Less distributions: From net investment income ) — — — ) Return of Capital — — ) ) — From net realized gains ) ) — — — Total distributions ) Net asset value, end of year $
